Exhibit 10.1

 



NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (the “Agreement”) dated as of October 8, 2014, by
and among Thinspace Technology, Inc., a Delaware corporation (the “Company”),
and IBC Equity Holdings, Inc., a Delaware corporation (the “Purchaser”).

WHEREAS, the Purchaser desires to purchase from the Company, a secured
promissory note in the principal amount of $300,000 in substantially the form
attached hereto as Exhibit A (the “Note”), subject to the terms and conditions
of this Agreement;

WHEREAS, the Company desires that the Purchaser purchase the Note;

NOW, THEREFORE, in consideration of the foregoing and on the basis of the
respective representations, warranties, covenants, agreements, undertakings and
obligations set forth herein, and intending to be legally bound hereby, the
parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE NOTE

 

1. Purchase and Sale of Note. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Company shall sell, assign,
transfer and deliver to the Purchaser, and the Purchaser shall purchase and
accept delivery from the Company, the Note in the principal amount of $300,000,
free of all liens, pledges, mortgages, security interests, charges,
restrictions, adverse claims or other encumbrances of any kind or nature
whatsoever, for a purchase price of $300,000.

ARTICLE 2

CLOSING

2.1. Closing. As used herein the Closing Date shall mean the day when all
conditions precedent to (i) the Purchaser’s obligations to purchase the Note and
(ii) the Company’s obligations to issue the Note, have been satisfied or waived.
The closing of the purchase and sale of the Note is referred to herein as the
“Closing”.

The Closing Date shall occur on the date of this Agreement at the offices of
Rosenthal, Monhait & Goddess, P.A., 919 North Market Street, Suite 1401,
Wilmington, DE 19801, or at such other time and place as the parties may agree.

2.2. Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser:

(i) this Agreement duly executed by the Company;

(ii) the Note in the principal amount of $300,000; and

(iii) the security agreement, dated on or about the date hereof, between the
Company and the Purchaser (the “Security Agreement”) duly executed by the
Company;

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company:



1

 

 

(i) this Agreement duly executed by the Purchaser;

(ii) the purchase price amount of $300,000 by wire to the account specified in
writing by the Company; and

(iii) the Security Agreement duly executed by the Purchaser.

2.3. Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein; and

(ii) the delivery by the Purchaser of the items set forth in Section 2.2 (b).

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall been performed; and

(iii) the delivery by the Company of the items set forth in Section 2.2 (a).

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3. Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company as follows:

(a) Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

(b) Authority. This Agreement has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.

(c) Accredited Investor. Purchaser is an accredited investor as defined under
Rule 501 under the Securities Act of 1933, as amended.



2

 

 

(d) Receipt of Information. Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Note. Without limiting the generality of the foregoing, the
Purchaser hereby acknowledges receipt and careful review of the Company’s
reports and filings with the Securities and Exchange Commission (which reports
and filings include “Risk Factors”), including all exhibits thereto. Purchaser
further represents that through its representatives it has had an opportunity to
ask questions and receive answers from the Company regarding the business,
properties and financial condition of the Company and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to it or to which it had access.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF COMPANY

4. Representations and Warranties of Company. The Company hereby represents and
warrants to the Purchaser as follows:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business.

(b) Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (a) authorization execution,
delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Note contemplated hereby and
the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.

(c) No Conflict; Governmental Consents. The execution and delivery by the
Company of this Agreement and the consummation of the transactions contemplated
hereby will not result in the violation of any material law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, or of any provision
of the Certificate of Incorporation or Bylaws of the Company. No consent,
approval, authorization or other order of any governmental authority is required
to be obtained by the Company in connection with the authorization, execution
and delivery of this Agreement or with the authorization, issue and sale of the
Note, except such filings as may be required to be made with the Securities and
Exchange Commission, and except as contemplated under the Security Agreement.

ARTICLE 5

REVENUE SHARING PAYMENTS; PURCHASE OPTION

 

3

 



5.1 Revenue Sharing Payments. Commencing on the Closing Date, and continuing in
perpetuity thereafter (or until the Purchaser exercises its Purchase Option
under Section 5.2 hereunder), the Company shall pay to the Purchaser (“Revenue
Sharing Payments”), (i) with respect to the first 600 Revenue Sharing Units
(defined as individual hardware devices containing the Company’s Firmware, as
defined in the Security Agreement, sold by the Company, “Revenue Sharing Units”)
for each calendar month, $20 per unit for each unit of firmware sold by the
Company, and (ii) with respect to Revenue Sharing Units sold by the Company in
excess of 600 in any calendar month, $50 for each Revenue Sharing Unit sold by
the Company in excess of 600 units of firmware in any calendar month. Revenue
Sharing Payments will be due and payable on the 15th day (or, if such day is not
a business day, the following business day) of the month following receipt of
customer payment from the sale by the Company of the Revenue Sharing Unit(s)
sold by the Company giving rise to the obligation to make such Revenue Sharing
Payments.

If an Event of Default occurs and is continuing under the Note or the Security
Agreement, the amount of Revenue Sharing Payments due hereunder will increase to
(i) with respect to the first 600 Revenue Sharing Units sold by the Company for
each calendar month, $30 per Revenue Sharing Unit sold by the Company, and (ii)
with respect to Revenue Sharing Units sold by the Company in excess of 600 in
any calendar month, $60 for each Revenue Sharing Unit sold by the Company in
excess of 600 in any calendar month due and payable on the 15th day (or, if such
day is not a business day, the following business day) of the month following
receipt of customer payment from the sale by the Company of the Revenue Sharing
Unit(s) sold by the Company giving rise to the obligation to make such Revenue
Sharing Payments.

5.2 Option to Purchase Collateral. For a period commencing on the Closing Date,
until the Note is no longer outstanding, the Purchaser may purchase the
Collateral (as defined in the Security Agreement), for a purchase price of $1
(the “Purchase Option”), by providing written notice to the Company (the
“Purchase Option Notice”). If Purchaser provides the Company with the Purchase
Option Notice in accordance with this Section 5.2, Purchaser and Company shall
take such actions and execute such documents as are necessary to effectuate the
sale of the Collateral (free and clear of all liens) to the Seller, for a
purchase price of $1. Effective upon the closing of the sale of the Collateral
to Purchaser in accordance with this Section 5.2, all further obligations of the
parties under Section 5.1 of this Agreement shall survive for a period of three
(3) years from the closing of the sale and thereafter will terminate and be of
no further force or effect along with the other provisions in this Note except
for any unpaid payment obligations of the Purchaser which will remain
enforceable under the rights outlined in the Note, Security Agreement, and
Purchase Agreement

 

ARTICLE 6

MISCELLANEOUS

6.1. Further Assurances. By its signature hereto, each party consents and agrees
to all of the transactions contemplated hereby. Each party hereto shall execute,
deliver, file and record any and all instruments, certificates, agreements and
other documents, and take any and all other actions, as reasonably requested by
any other party hereto in order to consummate the transactions contemplated
hereby.



4

 

 

6.2. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given or made if (i)
sent by registered or certified mail, return receipt requested, postage prepaid,
(ii) hand delivered, (iii) sent by prepaid overnight carrier, with a record of
receipt (iv) sent by facsimile (with confirmation of receipt), or (v) sent by
e-mail, to the parties at the following address (or at such other addresses as
shall be specified by the parties by like notice):

(i) To the Company:

 

Thinspace Technology, Inc.

5535 S. Williamson Blvd., Unit 751

Port Orange, FL 32128

Fax: 954-756-8043

E-mail: chris.bautista@thinspace.com

Attention: J. Christopher Bautista

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York 10006

Fax: (212) 930-9725

E-mail: rfriedman@srff.com

Attention: Richard Friedman, Esq.

 

(ii) To the Purchaser:

 

IBC Equity Holdings, Inc.

12 Timber Creek Lake

Newark, DE 19711

Fax:

E-mail:

Attention:

 

 

Each notice or other communication shall be deemed to have been given on the
date received.

6.3. Entire Agreement. This Agreement, the Note and the Security Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.

 

6.4. Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

6.5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

6.6. Governing Law and Jurisdiction. This Agreement shall be construed as to
both validity and performance and enforced in accordance with and governed by
the laws of the State of Delaware, without giving effect to the conflicts of law
principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of Delaware or in the federal courts located in
Delaware. The parties executing this Agreement and other agreements referred to
herein or delivered in connection herewith on behalf of the Company agree to
submit to the jurisdiction of such courts.



5

 



 

6.7. Severability. If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

6.8. Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

6.9. Assignments. Neither party may assign its rights and obligations under this
Agreement with the written consent of the other party.

 

[Remainder of page intentionally left blank.]

 

6

 



The parties hereto have executed this Agreement as of the date and year first
above written.

 

THINSPACE TECHNOLOGY, INC.

 

 

 

By: /s/ J. Christopher Bautista

Name: J. Christopher Bautista

Title: Chief Executive Officer



 

 

 

IBC EQUITY HOLDINGS, INC.

 

 

By: /s/ Samuel Oshana

Name: Samuel Oshana

Title: IBC Equity Holdings, Inc.

 

 

7

 



 



Exhibit A

Form of Note

 

8

 

 

 

STATE OF DELAWARE :

: SS

COUNTY OF NEW CASTLE :

 

BE IT REMEMBERED that on this 8th day of October, 2014, personally came before
me J. Christopher Bautista, the CEO of Thinspace Technology, Inc., party to this
Document, personally known to me to be such, and duly acknowledged this Document
to be the/her act and deed and duly authorized act and deed of Thinspace
Technology, Inc.

 

GIVEN under my Hand and Seal of Office, this day and year aforesaid.



          /s/ Edward B. Rosenthal     Notary Public


 



9

 



 

STATE OF DELAWARE :

: SS

COUNTY OF NEW CASTLE :

 

BE IT REMEMBERED that on this 8th day of October, 2014, personally came before
me Samuel Oshana, the Manager of IBC Equity Holdings, Inc., party to this
Document, personally known to me to be such, and duly acknowledged this Document
to be the/her act and deed and duly authorized act and deed of IBC Equity
Holdings, Inc.

 

GIVEN under my Hand and Seal of Office, this day and year aforesaid.



          /s/ Edward B. Rosenthal     Notary Public


 

 

 

10

 



--------------------------------------------------------------------------------

 